DETAILED ACTION
	Claims 1-20 are presented on 05/21/2021 for examination on merits.  Claims 1, 11, and 20 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would like the Applicant to submit two sets of claims: 
Set #1 as in a typical filing which includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 as an appendix to the Arguments/Remarks for a clean version of the claims which has all the markups removed for entry by the Examiner.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 1 recites the limitation "a non-transitory computer-readable medium comprising program code for a videoconferencing application that is executable by the processor to: join a videoconferencing meeting …" unclearly, because it is typical a user can join an online conference but not a processor nor program code for a videoconferencing application.  
Claim 20 recites “cause the processor to: join a videoconferencing meeting” unclearly for the same reason as that for claim 1.
Claims 2-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7-9, 11-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Numao (20030081789) in view of Hanika (US 11418960 B1).

As per claim 1, Numao teaches a client device comprising: 
a display device (Numao, par. 0094: a display device); 
a processor communicatively coupled to the display device (Numao, par. 0094: a communication controller and a network interface); and 
a non-transitory computer-readable medium comprising program code for a videoconferencing application (Numao, par. 0058 and 0167-0169) that is executable by the processor to: 
join a videoconferencing meeting in which there is end-to-end encryption between client devices participating in the videoconferencing meeting (Numao, FIG. 12 and par. 0142 and par. 0164 explains participants collaborate to join an online conference such as a game), wherein the end-to-end encryption is implemented by the client devices using a meeting key provided by a host of the videoconferencing meeting (Numao, par. 0137: encrypts a content with the group key; see also clm. 11: produce encrypted content that can be decrypted by collaboration between said terminal); 
after joining the videoconferencing meeting, receive a public key of an asymmetric key pair corresponding to the host of the videoconferencing meeting, the public key being different from the meeting key (Numao, par. 0093-0094 and 0132: the users or the conference participants obtain their the public keys which are used to generate a group encryption key; recipient terminals 420 receives information including public keys of the recipient terminals 420; a group key is produced as the meeting key and is different from the public keys; par. 0047-0049); 
generate a security code based on the public key (Numao, par. 0047-0048: generating a session key as the security ode based on public keys; and using the session key to the recipient terminals; note that the session key here is mapped to the security code); 
receive encrypted videoconferencing data from one or more of the client devices participating in the videoconferencing meeting (Numao, par. 0045 and clm. 9: said participant terminals receive encrypted data sent from said subject provider terminal); and
 decrypt the encrypted videoconferencing data using the meeting key and output the decrypted videoconferencing data on the display device (Numao, par. 0053-0054: the group key is used to obtain decryption information for decrypting the delivered information; see par. 0145-0146 and 0164 for using the group key as a meeting key for decrypt the encrypted videoconferencing data; note that the output on the display device is inherited in the game site environment).
However, Numao does not explicitly disclose a security code comparison nor the step for outputting the security code on the display device for comparison to another security code generated by another client device participating in the videoconferencing meeting to verify that the videoconferencing meeting is secure.  This aspect of the claim is identified as a difference.
In a related art, Hanika teaches:
output the security code on the display device for comparison to another security code generated by another client device participating in the videoconferencing meeting to verify that the videoconferencing meeting is secure (Hanika, col. 6, lines 19-25: Authentication manager 114 compares the validation code … against the operator-entered candidate validation code. When the validation code matches the entered candidate validation code, authentication manager 114 instructs connection manager 115 to authorize the pairing and establish a secure connection 140; see also col. 5, lines 52-57 for establishing a remote video conference); 
Numao and Hanika are analogous art, because they are in a similar field of endeavor in improving security over network data transmissions including conducting video conferences.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Hanika’s validation code to substitute for the session key used by Numao.  As such, Hanika’s Authentication manager 114 can be incorporated into Numao’s system for comparing the validation codes (or session keys) for verifying a secure connection for Numao’s videoconferencing meeting. For this combination, the motivation would have been to improve the level of security with a verifiable secure connection for conducting a videoconferencing meeting.

As per claim 7, the references as combined above teach the client device of claim 1, wherein the videoconferencing application is further executable by the processor to: 
perform a handshake with a video conference provider to access the videoconferencing meeting, wherein the handshake involves handshake data being transmitted between the client device and the video conference provider (Numao, the Abstract: exchange partial information concerning the encrypted data among a plurality of recipients; see also par. 0042-0044); and 
generate the security code based at least in part on the public key and the handshake data (Numao, par.0111: generates a session key K (step 902), which is mapped to the security code in the claim).

As per claim 8, the references as combined above teach the client device of claim 7, wherein the handshake data includes another public key associated with a user of the client device, a unique identifier of the videoconferencing meeting, or a passcode (note that optional limitations are recited herein)(Numao, par. 0085 and 0127: [multicasting] IDs in the recipient group GU from the data storage 211 and multicasts them to the recipient terminals 220 that belong to the recipient group GU.).

As per claim 9, the references as combined above teach the client device of claim 1, wherein the videoconferencing application is further executable by the processor to: 
request the public key from a key management system that is separate from the client device (Numao, par. 0042-0043 and 0052: request the dealer to generate a group key and obtain the key from the dealer. Numao discloses that when a public key cryptosystem is used, the public key is requested); and 
receive the public key from the key management system (Numao, par. 0048: [receiving] from a key generation module …a public key).

Regarding claims 11 and 20, they each recite similar limitations to those in claim 1, and therefore receive the same rejections for the same reasons as set forth in the rejection of claim 1 above.

As per claim 12, the references as combined above teach the method of claim 11, wherein the client device is not operated by the host of the videoconferencing meeting, and wherein the other client device is operated by the host of the videoconferencing meeting (Numao, content providers 111a and 111b, as shown in FIG. 11, … will be genetically indicated as "content provider 111" meaning that they don’t operate the other client device).

As per claim 13, the references as combined above teach the method of claim 11, wherein the client device is operated by the host of the videoconferencing meeting, and wherein the other client device is not operated by the host of the videoconferencing meeting (Numao, par. 0133: The content provider 111 can decide any subset of the users who released their public keys as a recipient group to which it delivers contents. Therefore, as shown in FIG. 11, the members of a recipient group to which content provider 111a delivers contents may differ from the members of a recipient group to which content provider 111b provides contents. In addition, content provider 111a can change the members of the recipient group from the first to the second content delivery).

Regarding claims 17 and 18, they recite similar limitations to claim 7 and 8, respectively, and thus receive the same rejections for the same reasons as for claims 7-8 above.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Numao and Hanika, as applied to claim 1, and further in view of Degen (US 6254000 B1).

As per claim 2, the references of Numao and Hanika as combined above teach the client device of claim 1.  
While Hanika discloses a security code match is required for entering the video conference (Hanika, col. 6, lines 19-25), the combined references fail to explicitly disclose a discrepancy between the security code and the other security code is indicative of a cybersecurity vulnerability relating to the videoconferencing meeting.  This aspect of the claim is identified as a further difference.
In a related art, Degen teaches:
 wherein a discrepancy between the security code and the other security code is indicative of a cybersecurity vulnerability (Degen, col. 10, lines 15-25: the occurrences of security code mismatch causes to notify an issuer of an increased risk i.e., a cybersecurity vulnerability).
Degen is pertinent to part of the problem the claimed invention attempts to solve.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Numao-Hanika system with Degen’s teaching on the risk or a cybersecurity vulnerability caused by a discrepancy of security code comparison.  For this combination, the motivation would have been to improve the level of security with early warning of the cybersecurity vulnerability.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Numao and Hanika, as applied to claim 1, and further in view of Aura (US 20060020796 A1).

As per claim 14, the references of Numao and Hanika as combined above teach the method of claim 11, but do not explicitly disclose a step for generating the security code by hashing the public key. This aspect of the claim is identified as a further difference.
In a related art, Aura teaches:
further comprising generating the security code by hashing the public key (Aura, par. 0002 and 0084-0085: enter a security code (such as a hash of a public key)).
Aura is pertinent to part of the problem that the claimed invention attempts to solve.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Numao-Hanika system with Aura’s teaching on hashing the public key to obtain a security code.  For this combination, the motivation would have been to improve the level of security by using a known “secret” to generate the security code.

As per claim 16, the references of Numao and Hanika as combined above teach the method of claim 11, but do not explicitly disclose the security code is different from the public key. This aspect of the claim is identified as a further difference.
In a related art, Aura teaches:
wherein the security code is different from the public key (Aura, par. 0002 and 0084-0085: enter a security code (such as a hash of a public key; note that the hashed public key is different from the public key at least in form).
Aura is pertinent to part of the problem that the claimed invention attempts to solve.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Numao-Hanika system with Aura’s teaching on hashing the public key to obtain a security code.  For this combination, the motivation would have been to improve the level of security for the public key when the security code may be broadcast over public networks.

Allowable Subject Matter
Claims 3-6, 10, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 recites elements of “subsequent to outputting the security code: receive an audio input from a microphone associated with the client device, the audio input indicating the security code; and transmit the audio input to the other client device”.  The features of using an audio input from a microphone associated with the client device for [broadcasting] security code, when in combination with the other limitations in the claims 1 and 3, are not anticipated by, nor made obvious over the prior art of record.

Claims 4 and 15 each recite details of transforming the public key into of a security code.  When considered in combination with the other limitations in the respective base claims, claims 4 and 15 are not anticipated by, nor made obvious over the prior art of record.
Claims 5-6 are allowable over the prior art by virtue of their dependency from claim 4.

Claims 10 and 19 each recite elements of “in response to determining that the host of the videoconferencing meeting has changed: determine a second public key of a second asymmetric key-pair corresponding to the second user; generate a new security code based on the second public key; and output the new security code on the display device for comparison to an additional security code generated by at least one other client device participating in the videoconferencing meeting to verify that the videoconferencing meeting is secure” or the like.  These elements and the features thereof for comparing the new security code on the display device to an additional security code from other client device(s) to verify that the videoconferencing meeting is secure, when in combination with the other limitations in their parent claims, respectively, are not anticipated by, nor made obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/16/2022